DETAILED ACTION

Response to Amendment
The Amendment filed 6/11/2021 has been entered. Claims 1-20 remain pending in the application. 
Examiner notes that no amendment to the claims was filed with the RCE filed on 2/10/2022, therefore the rejections of the claims remain the same as the final office action mailed on 9/15/2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 and 2/10/2022 were filed after the filing date of the application on 3/27/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 5-6, 8, 11-12, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney (US 4879811) in view of Cox (US 7000282 B2).
Regarding claim 1, Cooney teaches a razor handle (assembly of 10 and 12) comprising:
a main body (10); 
a pivoting head (12, see Figures 2-3) being pivotally coupled with the main body at a pivot axis (axis of 22),  
a pair of pivot spring (50) comprising a first coil spring and a second coil spring (pair of 50) in a spaced relationship (See Figure 5).
Cooney fails to teach the pivoting head comprising at least two mating parts defining an interior channel; a single spring including a single main bar portion that couples the first and second coil springs together in a spaced relationship, wherein the single main bar portion is at least partially disposed in the interior channel to bias the pivoting head into a rest position.
Cox teaches a handle a main body (16); a pivoting head (12) being pivotally coupled with the main body at a pivot axis (axis of 42), the pivoting head comprising at least two mating parts (assembly of 80 with 82, see Figure 2C) defining an interior channel (channel between 80 and 82, see Figures 5A, 5B); a pivot spring (60) comprising a first coil spring and a second coil spring (pair of 62) and a single main bar portion (64) that couples the first and second coil springs together in a spaced relationship (See Figure 2C); and wherein the single main bar portion is at least partially disposed in the interior channel to bias the pivoting head into a rest position (see Figures 2A-B).
As taught by Cooney, fewer/greater number of spring or different kind of spring maybe used for the desired amount of biasing required by the head (col. 3 lines 1-5 of Cooney). While Cox teaches a 
Regarding claim 2, modified Cooney further teaches the first coil spring defines a first coil axis and the second coil spring defines a second coil axis (as modified in claim 1, center axis of each coil 22 of Cooney), and wherein the first coil axis is generally coaxial with the second coil axis (see Figure 3 of Cooney).
Regarding claim 8, Cooney teaches a razor handle (assembly of 10 and 12) comprising:
a main body (10); 
a pivoting head (12, see Figures 2-3) being pivotally coupled with the main body at a pivot axis (axis of 22),  
a pair of pivot spring (50) comprising a first coil spring and a second coil spring (pair of 50) in a spaced relationship (See Figure 5).
Cooney fails to teach the pivoting head comprising at least two mating parts defining an interior channel; a single spring including a single main bar portion that couples the first and second coil springs together in a spaced relationship, wherein the single main bar portion is at least partially disposed in the interior channel and defines a main bar axis that is parallel to and offset from the pivot axis.
Cox teaches a handle a main body (16); a pivoting head (12) being pivotally coupled with the main body at a pivot axis (axis of 42), the pivoting head comprising at least two mating parts (assembly of 80 with 82, see Figure 2C) defining an interior channel (channel between 80 and 82, see Figures 5A, 5B); a pivot spring (60) comprising a first coil spring and a second coil spring (pair of 62) and a single main bar portion (64) that couples the first and second coil springs together in a spaced relationship 
As taught by Cooney, fewer/greater number of spring or different kind of spring maybe used for the desired amount of biasing required by the head (col. 3 lines 1-5 of Cooney). While Cox teaches a known arrangement of adjusting head pivoting force in the art. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Cooney to replace the two coil spring arrangement into the single spring with tension adjuster arrangement, as taught by Cox, in order to adjust the spring force in the pivoting head (col. 7 lines 34-6 of Cox). 
Regarding claim 14, Cooney teaches a razor handle (assembly of 10, and 12) comprising:
a main body (10);
a first arm (28, see Figure 4) having a first proximal portion (portion connected to 10) rigidly coupled to the main body (10) at a first location (see Figure 4) and a first distal end (adjacent pivot shaft 22 and distal to the gripping portion 10) that is pivotally coupled (via the pivot shaft 22) with a first end of a pivoting head (left side of 12, see Figure 1);
a second arm (30, see Figure 4) having a second proximal portion (portion connected to 10) rigidly coupled to the main body at a second location (see Figure 4) and a second distal end (adjacent pivot shaft 22 and distal to the gripping portion 10) that is pivotally coupled (via the pivot shaft 22) with a second end of the pivoting head (right side of 12, see Figure 4);
a pair of pivot spring (50) comprising a first coil spring (50) and a second coil spring (50),
wherein the pivot spring is coupled with the pivoting head (see Figure 2) and interacts with the pivoting head (12) to bias the pivoting head into a first position relative to the first arm and the second arm (see Figures 5-7).

Cox teaches a handle a main body (16); a pivoting head (12) being pivotally coupled with the main body at a pivot axis (axis of 42), the pivoting head comprising at least two mating parts (assembly of 80 with 82, see Figure 2C) defining an interior channel (channel between 80 and 82, see Figures 5A, 5B); a pivot spring (60) comprising a first coil spring and a second coil spring (pair of 62) and a single main bar portion (64) that couples the first and second coil springs together in a spaced relationship (See Figure 2C); and wherein the single main bar portion is at least partially disposed in the interior channel to bias the pivoting head into a rest position (see Figures 2A-B).
As taught by Cooney, fewer/greater number of spring or different kind of spring maybe used for the desired amount of biasing required by the head (col. 3 lines 1-5 of Cooney). While Cox teaches a known arrangement of adjusting head pivoting force in the art. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Cooney to replace the two coil spring arrangement into the single spring with tension adjuster arrangement, as taught by Cox, in order to adjust the spring force in the pivoting head (col. 7 lines 34-6 of Cox). 
Regarding claims 5-6, 11 and 17-18, modified Cooney teaches further teaches the pivoting head is rotatable about a first pivot axis from the first position through an angle of rotation to an angle of between about 0 degrees and about 45/40 degrees (at least between about 0 to 45 degrees, see Figures 5-8) and when rotated the pivot spring applies a biasing torque about the first pivot axis (from the resistance of the spring).
modified Cooney fails to teach when rotated the pivot spring applies a biasing torque about the first pivot axis of up to about 25 N-mm (for claim 4, about 2 N-mm and about 12 N-mm for claim 6, 
As disclosed by modified Cooney, the spring applies a biasing torque about the first pivot axis. Therefore, it would have been obvious to a person of ordinary skill in the art to try claimed range of biasing torque, in an attempt to provide how much force the end user would like to apply in order to pivot the pivoting head, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp.
Furthermore, examiner notes there is a design need to choose a suitable biasing torque amount. There are finite number of biasing torque can be set. See MPEP § 2144.05 II. (B) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), (the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions).
Regarding claims 12 and 19, modified Cooney teaches all elements of the current invention as set forth in claims 8 and 14 respectively above.
Modified Cooney fails to teach the pivot spring comprises stainless steel having an engineering yield stress of between about 800 MPa and about 2000 MPa.
Modified Cooney discloses the claimed invention except for the spring is made of stainless steel having an engineering yield stress of between about 800 MPa and about 2000 MPa. An engineering yield stress of between about 800 MPa and about 2000 MPa is determined based on the mix of steel and nicked and other elements used in the stainless steel and will result in various spring stiffness. It would have been obvious to one having ordinary skill in the art to modify the device to make the spring out of steel stainless steel, since the court has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. MPEP 2144.07

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cooney (US 4879811) in view of Cox (US 700028 B2) as evidenced by Sablatschan (US 6308415 B1).
Regarding claim 7, modified Cooney teaches all elements of the current invention as set forth in claim 1 stated above. 
Modified Cooney fails to teach the pivot spring is made of a metal selected from the group consisting of steel and stainless steel.
Modified Cooney discloses the claimed invention except for the spring is made of steel.  It would have been obvious to one having ordinary skill in the art to modify the device to make the spring out of steel, since the court has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. MPEP 2144.07
Furthermore, Sablatschan teaches a hair cutter using a coil spring (37) made of steel for holding down the cutter blade (col. 6 lines 49-66).   

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney (US 4879811) in view of Cox (US 700028 B2) in view of Rollins (US 6966400 B1).
Regarding claims 13 and 20, modified Cooney teaches all elements of the current invention as set forth in claims 8 and 14 respectively and further teaches the pivoting head comprises a face (see Figures 1-2). 
Modified Cooney fails to teach the face comprising an elastomeric material.
Rollins teaches the head of a tool made of elastomeric material (col. 5 line 58- col. 6 line 10). Although the device of Rollins is not a razor handle tool, the device Rollins is still in the field of endeavor of hand tools that could drop during usage, therefore considered analogous art.  
.

Claim 1-6, 8-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartram (US 3748730).
Regarding claim 1, Bartram teaches a razor handle (as applicant does not claim the pivoting head need to allow a razor cartridge to pivot along with the claimed pivot axis or a manual shaving razor head, the assembly of 20 and 12 is considered as the razor handle) comprising:
a main body (12); 
a pivoting head (20, see Figures 2-3) being pivotally coupled with the main body at a pivot axis (axis of 34), the pivoting head comprising an interior channel (56, see Figure 3),
a pivot spring (36) comprising a first coil spring (60) and a second coil spring (60) and a single main bar portion (48) that couples the first and second coil springs together in a spaced relationship (See Figure 3); and 
wherein the single main bar portion is at least partially disposed in the interior channel to bias the pivoting head into a rest position (see Figures 2-3).
Bartram fails to teach the pivoting head comprising at least two mating parts that define the interior channel.
It is old and well known in the art of manufacturing to make a part monolithic for the advantage of easy manufacturing or make two mating part coupled together to form the same monolithic for the advantage of cheap repair cost. Therefore it would have obvious to one of ordinary skill in the art to modify the device of Bartram to exchange the monolithic pivoting head with a interior channel into a pivot head with two mating parts to form the interior channel, for the reason of cheap repair cost. Since 
Regarding claim 2, modified Bratram further teaches the first coil spring defines a first coil axis and the second coil spring defines a second coil axis (as modified in claim 1, center axis of each coil 22 of Cooney), and wherein the first coil axis is generally coaxial with the second coil axis (see Figure 3 of Cooney).
Regarding claim 3, modified Bratram further teaches the first coil spring defines a first coil axis and the second coil spring defines a second coil axis (axis of 60), and wherein the first coil axis is generally coaxial with the second coil axis (see Figure 2) and wherein the pivot axis is generally parallel to one of the first coil axis and the second coil axis (see Figure 2).
Regarding claim 8, Bratram teaches a razor handle (as applicant does not claim the pivoting head need to allow a razor cartridge to pivot along with the claimed pivot axis or a manual shaving razor head, the assembly of 20 and 12 is considered as the razor handle) comprising: 
a main body (12); 
a pivoting head (20) being pivotally coupled (via axis 34) with the main body at a pivot axis (axis of 34), the pivoting head being comprised an interior channel (56); and 
a pivot spring (36) comprising at least one coil spring (60) coupled to a single main bar portion (44); and 
wherein the single main bar portion is at least partially disposed in the interior channel and defines a main bar axis (axis of 48) that is parallel to and offset from the pivot axis (see Figures 4-5).
Bartram fails to teach the pivoting head comprising at least two mating parts that define the interior channel.

Regarding claim 9, modified Bartram further teaches the coil spring defines a coil axis (center axis of 60) and the pivot axis is generally parallel to the coil axis (see Figure 2).
Regarding claim 14, Bartram teaches a razor handle (as applicant does not claim the pivoting head need to allow a razor cartridge to pivot along with the claimed pivot axis or a manual shaving razor head, the assembly of 20 and 12 is considered as the razor handle), the handle comprising:
a main body (12);
a first arm (left side wall, see Figure 3) having a first proximal portion (near the bottom in Figure 3) monolithic to the main body (10) at a first location (see Figure 3) and a first distal end (near the top at 34, see Figures 2-3) that is pivotally coupled (via the pivot shaft 34) with a first end of a pivoting head (left side, see Figure 3);
a second arm (right side wall, see Figure 3) having a second proximal portion (near the bottom in Figure 3) monolithic to the main body at a second location (see Figure 3) and a second distal end (near the top at 34, see Figures 2-3) that is pivotally coupled (via the pivot shaft 34) with a second end of the pivoting head (left side, see Figure 3);

wherein the pivot spring is coupled with the pivoting head (via slot 56) and interacts with the pivoting head (20) to bias the pivoting head into a first position relative to the first arm and the second arm (see Figures 2-3).
Bartram fails to teach the arms are rigidly coupled. 
It is old and well known in the art of manufacturing to make a part monolithic for the advantage of easy manufacturing or make two parts rigidly coupled to form the same monolithic for the advantage of cheap repair cost. Therefore it would have obvious to one of ordinary skill in the art to modify the device of Bartram to make the arms rigidly coupled to the main body, for the reason of cheap repair cost. Since the courts have been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) MPEP 2144.04 V. C.
Regarding claim 15, modified Bartram further teaches the first coil spring defines a first coil axis and the second coil spring defines a second coil axis (axis of 60), and wherein the first coil axis is generally coaxial with the second coil axis (see Figure 2) and wherein the pivoting head is rotatable about a first pivot axis (axis of pivot shaft 34), the first pivot axis being generally parallel to one of the first and second coil axes (see Figure 2).

Regarding claims 4, 10 and 16, Bartram further teaches the first coil axis and the second coil axis are each substantially parallel to and offset from the pivot axis a distance (see Figure  2).
Bartram fails to teach the distance is about 1 mm to about 5 mm.
try the offset distance of 1 to 5 mm, in an attempt to provide the appropriate offset for the spring, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp.
Furthermore, examiner notes there a design need to choose a suitable distance for the offset. There are finite number of distance can be set. See MPEP § 2144.05 II. (B) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), (the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions).
Regarding claims 5-6, 11 and 17-18, Bartram teaches further teaches the pivoting head is rotatable about a first pivot axis from the first position through an angle of rotation to an angle of between about 0 degrees and about 45/40 degrees (at least between about 0 to 90 degrees, see Figures 2-3) and when rotated the pivot spring applies a biasing torque about the first pivot axis (from the resistance of the spring).
Bartram fails to teach when rotated the pivot spring applies a biasing torque about the first pivot axis of up to about 25 N-mm (for claim 4, about 2 N-mm and about 12 N-mm for claim 6, about 2 N-mm to about 25 N-mm for claims 11 and 17, and about 3 N-mm and about 8 N-mm for claim 18).
As disclosed by Bartram, the spring applies a biasing torque about the first pivot axis. Therefore, it would have been obvious to a person of ordinary skill in the art to try claimed range of biasing torque, in an attempt to provide how much force the end user would like to apply in order to pivot the pivoting head, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp.

Regarding claims 12 and 19, Bartram teaches all elements of the current invention as set forth in claims 8 and 14 respectively above.
Bartram fails to teach the pivot spring comprises stainless steel having an engineering yield stress of between about 800 MPa and about 2000 MPa.
Bartram discloses the claimed invention except for the spring is made of stainless steel having an engineering yield stress of between about 800 MPa and about 2000 MPa. An engineering yield stress of between about 800 MPa and about 2000 MPa is determined based on the mix of steel and nicked and other elements used in the stainless steel and will result in various spring stiffness. It would have been obvious to one having ordinary skill in the art to modify the device to make the spring out of steel stainless steel, since the court has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. MPEP 2144.07

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartram (3748730) as evidenced by Sablatschan (US 6308415 B1).
Regarding claim 7, Bartam teaches all elements of the current invention as set forth in claim 1 stated above. 
Bartram fails to teach the pivot spring is made of a metal selected from the group consisting of steel and stainless steel.

Furthermore, Sablatschan teaches a hair cutter using a coil spring (37) made of steel for holding down the cutter blade (col. 6 lines 49-66). 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartram (3748730) in view of Rollins (US 6966400 B1).
Regarding claims 13 and 20, modified Bartram teaches all elements of the current invention as set forth in claims 8 and 14 respectively and further teaches the pivoting head comprises a face (see Figures 2-3). 
Bartram fails to teach the face comprising an elastomeric material.
Rollins teaches the head of a tool made of elastomeric material (col. 5 line 58- col. 6 line 10). Although the device of Rollins is not a razor handle tool, the device Rollins is still in the field of endeavor of hand tools that could drop during usage, therefore considered analogous art.  
It would have been obvious to one having ordinary skill in the art to modify the device of Bartram to make the face includes an elastomeric material, as taught by Rollins, in order to prevent the tool from impact shock (col. 5 line 58- col. 6 line 10 of Rollins).

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive. 

In response to applicant's argument one of ordinary skill in the art would not try 1mm to 5 mm offset distance in claims 4-6, 10-13 and 16-20. The examiner disagrees. Examiner notes that the office dependents on the overall size of the device, therefore if the overall size of the device is small then the small offset is applicable. 
In response to applicant's argument that Sablatschan is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the only thing Sablatschan is rely upon is the material of spring, therefore Sablatschan is considered solving the same pertinent problem of finding a suitable material for a coil spring, therefore Sablatschan is considered analogous. 
In response to applicant's argument that Cox fails to teach a biasing torque, the examiner disagree. Biasing torque is the resistance force created by the biasing spring during pivoting, the device of Cox teaches the biasing spring, therefore some level of biasing torque is on the device of Cox during pivoting. Same issue applies to engineering yield stress and elastomeric material, Cox teach the device including some kind of engineering yield stress and material, the reject refer to modifying the material to the specific claimed is obvious design choice in the art. In re Leshin, 125 USPQ 416. MPEP 2144.07

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/17/2022/EVAN H MACFARLANE/Examiner, Art Unit 3724